 

Exhibit 10.1

 

MANAGEMENT AND LICENSE AGREEMENT

 

December 15, 2016

 

THIS MANAGEMENT AND LICENSE AGREEMENT (this “Agreement”) is made and effective
as of the date first set forth above by and among Ameris Bank, a Georgia
state-chartered bank (“Ameris”), Mr. William J. Villari, an individual resident
of the State of Georgia (the “Manager”), and US Premium Finance Holding Company,
a Florida corporation (“HoldCo”).

 

RECITALS

 

WHEREAS, the Manager currently manages a division (“Prior Division”) that
conducts the business of soliciting, originating, servicing, administering and
collecting Premium Finance Loans and Non-Premium Finance Loans for and on behalf
of The Brand Banking Company (the “Prior Bank”) pursuant to a management and
license agreement; and

 

WHEREAS, Ameris desires to obtain certain management and other services from the
Manager and HoldCo for a division of Ameris, and the Manager and HoldCo desire
to provide such services in accordance with the terms and conditions of this
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth herein, and other good and valuable consideration, the
sufficiency of which is acknowledged, the parties agree as follows:

 

1.           Definitions. The following are select definitions used in this
Agreement:

 

1.1           “Affiliate” shall mean with respect to an entity, any entity that
Controls or is Controlled by, or under common Control with, such entity.
“Control” means ownership of a majority of the voting stock and securities of
any entity.

 

1.2           “Agreement” shall mean this Management and License Agreement.

 

1.3           “ALCO” shall mean Ameris’s Asset and Liability Committee.

 

1.4           “Ameris” shall have the meaning given to it in the first paragraph
of this Agreement.

 

1.5           “Bank Board” shall mean the board of directors of Ameris.

 

1.6           “Bank CEO” shall mean the chief executive officer of Ameris (or
any designee of such chief executive officer so identified in writing by the
chief executive officer to the Manager).

 

1.7           “Business” shall mean the business of soliciting, originating,
servicing, administering and collecting Premium Finance Loans and Non-Premium
Finance Loans.

 

 

 

 

1.8           “Business Day” shall mean a day, other than a Saturday or a
Sunday, on which banks in Atlanta, Georgia are open for business.

 

1.9           “Closed Loan” shall mean a loan that is originated by the Division
and underwritten and funded by Ameris.

 

1.10         “Code” shall have the meaning given to it in Section 6.2.

 

1.11         “Commencement Date” shall mean January 3, 2017.

 

1.12         “Confidential Information” shall mean any financial, technical,
business, customer (such as an obligor, agent, broker or insurer), Potential
Customer, sales, marketing, and other information (including all agreements,
files, lists, books, logs, charts, rate-tables, financial models, records,
studies, reports, surveys, schedules, plans, maps, statistical information,
computer code and programs, technical and functional specifications, and
documentation) which may be or already has been furnished or disclosed by a
party hereto (the “Disclosing Party”) to another party hereto (the “Receiving
Party”), or acquired by the Receiving Party directly or indirectly from the
Disclosing Party, including as a result of an inspection of any facility of the
Disclosing Party. “Confidential Information” shall also include all memoranda,
notes, reports, and documents relating to Confidential Information, all copies
and extracts of Confidential Information, and all computer-generated studies and
data containing Confidential Information prepared by or for the benefit of the
Receiving Party.

 

1.13         “Cost of Funds” shall have the meaning given to it in Exhibit A.

 

1.14         “Disclosing Party” shall have the meaning given to it in the
definition of Confidential Information.

 

1.15         “Division” shall mean the separate division of Ameris managed by
the Manager pursuant to this Agreement, that shall conduct the Business on
behalf of Ameris under the name “US Premium Finance” (which name is under
license pursuant to this Agreement). The Division shall have division-specific
facilities, equipment, and employees. The Division shall operate under the
banking and other applicable licenses of Ameris.

 

1.16         “Explanation Notice” shall have the meaning given to it in
Exhibit B.

 

1.17         “HoldCo” shall have the meaning given to it in the first paragraph
of this Agreement.

 

1.18         “Independent Accounting Firm” shall have the meaning given to it in
Section 5.2.

 

1.19         “Initial Term” shall have the meaning given to it in
Section 9.1(a).

 

1.20         “License Fee” shall have the meaning given to it in Section 5.2.

 

1.21         “License Property” shall mean the property covered by the license
granted to Ameris in Section 5.1.

 

2 

 

 

1.22         “Loan Loss” shall have the meaning given to it in Exhibit A.

 

1.23         “Loan Recovery” shall have the meaning given to it in Exhibit A.

 

1.24         “Loan Sale Agreement” shall mean the Contract for Sale and
Assignment of Loans and Loan Documents between the Prior Bank and Ameris dated
as of the date hereof.

 

1.25         “Manager” shall have the meaning given to it in the first paragraph
of this Agreement.

 

1.26         “Manager Minimum Compensation” shall have the meaning given to it
in Exhibit A.

 

1.27         “Marks” shall mean the “US Premium Finance” trademark, service
mark, and trade name, and trademarks, service marks, trade names, and any other
marks or proprietary indicia, whether or not registered, that may be developed,
acquired, or licensed by, or on behalf of, the Manager, HoldCo or Ameris in
connection with the Division, and including any and all intellectual property
rights, rights of registration, or other proprietary rights therein and thereto.

 

1.28         “Minimum Retained Amount” shall have the meaning given to it in
Exhibit A.

 

1.29         “Non-Compete Covenant” shall have the meaning given to it in
Section 9.1(c)(viii).

 

1.30         “Non-Interference Covenant” shall have the meaning given to it in
Section 9.1(c)(vii).

 

1.31         “Non-Premium Finance Loan” shall mean a loan to a Person engaged in
the insurance business that is not an Insurance Premium Finance Loan.

 

1.32         “Non-Solicitation Covenant” shall have the meaning given to it in
Section 9.1(c)(ix).

 

1.33         “Objection Notice” shall have the meaning given to it in Exhibit B.

 

1.34         “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint stock company, trust (including any beneficiary
thereof), unincorporated organization, or any other entity, or any government,
any agency of a government, or any political subdivision thereof.

 

1.35         “Portfolio Size” shall have the meaning given to it in
Section 3.2(a).

 

1.36         “Portfolio Size Floor” shall have the meaning given to it in
Section 3.3.

 

1.37         “Potential Customer” shall mean any insurance company, insurance
agency, insurance broker, or other Person seeking a Premium Finance Loan or a
Non-Premium Finance Loan.

 

3 

 

 

1.38         “Premium Finance Loans” shall mean loans made for purposes of
funding insurance premiums.

 

1.39         “Pre-Tax Income” shall have the meaning given to it in Exhibit A.

 

1.40         “Prior Bank” shall have the meaning given to it in the Recitals to
this Agreement.

 

1.41         “Prior Division” shall have the meaning given to it in the Recitals
to this Agreement.

 

1.42         “Prior Loans” shall mean a loan that was originated by the Prior
Division, the Manager or HoldCo and was underwritten and funded by the Prior
Bank, but shall not include any loans purchased by Ameris pursuant to the Loan
Sale Agreement.

 

1.43         “Purchased Loans” shall mean all loans, both Premium Finance Loans
and Non-Premium Finance Loans, which Ameris has purchased pursuant to the Loan
Sale Agreement.

 

1.44         “Receiving Party” shall have the meaning given to it in the
definition of Confidential Information.

 

1.45         “Renewal Term” shall have the meaning given to it in
Section 9.1(a).

 

1.46         “Shareholders Agreement” shall have the meaning given to it in that
certain Stock Purchase Agreement between the Manager and Ameris Bancorp dated as
of the date hereof.

 

1.47         “Sub-Standard” shall mean a loan that Ameris and Manager, each
acting reasonably and in good faith, expect to result in a loss for Ameris,
because the borrower is unlikely to be able to repay the loan and no unused
collateral will be recovered from the carrier.

 

1.48         “Term” shall have the meaning given to it in Section 9.1(a).

 

1.49         “Trade Secrets” shall mean any information, without regard to form,
including technical or non-technical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
(as identified in Exhibit C, attached hereto and incorporated herein by this
reference, and as may be updated by the Manager from time to time during the
Term upon notice to Ameris) or suppliers which is not commonly known by or
available to the public and which information (a) derives economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (b) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; or such other meaning as shall
be assigned to that term from time to time by applicable state law.

 

1.50         “Yield Floor” shall have the meaning given to it in Exhibit A.

 

4 

 

 

2.           The Manager’s Obligations.

 

2.1          General. The Manager shall provide the following general services:

 

(a)          perform functions as reasonably directed by the Bank CEO in
connection with the administration of the Division;

 

(b)          as reasonably directed by the Bank CEO, furnish reports regarding
Closed Loans and Purchased Loans;

 

(c)          arrange for the monitoring and administration of the servicing of
Closed Loans and Purchased Loans, and manage delinquencies, forbearances, and
cancellations/returns of premiums with respect to the same;

 

(d)          as reasonably directed by the Bank CEO, administer the day-to-day
operations of the Division and perform or supervise the performance of training,
oversight, and other administrative and accounting functions of the Division,
including: (i) collection of revenues and payment of debts and obligations with
respect to Closed Loans and Purchased Loans; and (ii) such other functions which
are necessary to the management of the Division;

 

(e)          prepare and submit annually to the Bank CEO budget proposals and
financial projections for the Division for the year to be considered during
Ameris’s budgeting process, and which the Manager shall present, as requested
with at least ten (10) days’ prior written notice to the Manager, to the ALCO at
quarterly meetings thereof (the parties acknowledging that each such budget
proposal shall be subject to the approval of the Bank Board); and

 

(f)          arrange for executive and administrative personnel and services
required in rendering all of the foregoing services to the Division;

 

provided, however, that it is expressly understood and agreed that,
notwithstanding the foregoing, (i) the Manager shall have no responsibility for
providing the funding for, or for guaranteeing any of the financings for, the
Division, Ameris, or Affiliates of Ameris; (ii) the Manager shall have no
responsibility for fixing or recommending investment, credit, or financial
policies of Ameris or the Division, except with respect to Premium Finance Loans
and Non-Premium Finance Loans; and (iii) the Manager shall not serve on the Bank
Board, unless Ameris and the Manager otherwise agree, but by invitation may
attend ALCO meetings at which issues related to the Division are being
considered.

 

2.2          Non-Compete. During the Term, neither the Manager nor HoldCo shall
directly or indirectly market, engage in, own, manage, operate, control, or
participate in the ownership, management, operation, conduct or control of a
business, line of business, division or enterprise (other than the Division) of
the type and character engaged in and competitive with the Division, except as
Manager and Ameris (or its parent, Ameris Bancorp) may otherwise agree.
Notwithstanding the foregoing: (a) the Manager may initiate a sale process in
accordance with Section 9.1(b)(ii) and exercise his rights under the
Shareholders Agreement (including the right of the Manager to institute an Asset
Transfer (as such term is defined in the Shareholders Agreement)) and not be in
violation of this Section 2.2; and (b) the Manager and HoldCo may passively hold
up to four and 99/100 percent (4.99%) of all of the issued and outstanding
securities of the securities traded publicly, on a national market such as the
NYSE or NASDAQ, of a Person engaged in a business of the type and character
engaged in and competitive with the Division, and such circumstance shall not,
in and of itself, be deemed a violation of this Section 2.2.

 

5 

 

 

2.3          Observance of Policies and Procedures of Ameris. The Manager shall
at all times perform and comply with all of the written policies and procedures
of Ameris (which shall include, for all purposes of this Agreement, those
policies and procedures provided, set forth or maintained by Ameris in
electronic form) provided or made available to the Manager.

 

2.4          Records. The Manager shall maintain appropriate books of account
and records relating to services performed under this Agreement.

 

2.5          Performance by HoldCo. The parties acknowledge and agree that, in
certain circumstances as may be necessary or appropriate, the responsibilities,
duties and obligations of the Manager set forth in this Section 2 may be
performed, fulfilled or satisfied on behalf of the Manager by HoldCo or its
employees, agents or contractors. In any such case, HoldCo shall be subject to
and bound by the terms and conditions of this Agreement applicable to such
responsibilities, duties and obligations, or the performance, fulfillment or
satisfaction thereof, in the same manner and to the same extent as the Manager
would be subject to and bound by such terms and conditions, and Ameris shall be
entitled to enforce such terms and conditions against HoldCo in the same manner
and to the same extent as it would be entitled to enforce such terms and
conditions against the Manager.

 

3.           Obligations of Ameris.

 

3.1          Division. Ameris shall establish the Division as a separate
division of Ameris with its own accounts of profit and loss, and with
division-specific facilities, equipment, and employees. The Manager shall hold
the position and title of “President” of the Division reporting to the Bank CEO.

 

3.2          General. Ameris shall:

 

(a)          provide a source of funds sufficient to fund a Premium Finance Loan
and Non-Premium Finance Loan portfolio of a size agreed to by Ameris and the
Manager in accordance with this Agreement (the “Portfolio Size”);

 

(b)          coordinate and consult with the Manager to develop, and provide to
the Manager ninety (90) days’ prior written notice of, loan underwriting
standards with respect to Premium Finance Loans and Non-Premium Finance Loans,
as they may be revised by Ameris from time to time;

 

(c)          underwrite Premium Finance Loans and Non-Premium Finance Loans
originated by the Division that meet Ameris’s underwriting standards and close
on such loans as promptly as practicable;

 

6 

 

 

(d)          promptly provide notice in writing of, including any necessary
requirements to correct, any deficiencies as perceived by Ameris in the
Manager’s performance of his duties set forth in Section 2;

 

(e)          notify the Manager within three (3) Business Days of receipt of the
Manager’s written request (including a business case and due diligence report)
of a decision as to whether a Potential Customer is approved to conduct business
with the Division, such approval not to be unreasonably withheld; provided that,
if Ameris does not approve a Potential Customer, then the Manager and/or the
Division shall be free to refer such Potential Customer to alternate funding
sources, and any revenue associated with any such referral shall be included in
Division revenues for the purposes of calculating Pre-Tax Income; and

 

(f)          on or before July 1, 2017, and at the expense of Ameris, have
completed all necessary licensing requirements, to the reasonable satisfaction
and with the assistance of the Manager, required for the Division for those
states in which the Prior Division currently operates (or currently originates
Premium Finance Loans or Non-Premium Finance Loans), a list of which is attached
hereto as Exhibit D, and shall maintain such licenses during the Term; provided,
however, that in the event that all necessary licenses are not obtained by such
date, Ameris shall exercise commercially reasonable efforts to obtain such
missing licenses as promptly thereafter as practicable. The parties acknowledge
and agree that, without prejudice to any other provision of this Section 3.2,
and notwithstanding the proviso to the immediately preceding sentence: Ameris’s
failure to obtain all necessary licenses with respect to at least ninety percent
(90%) (measured by the gross amount financed) of the Premium Finance Loan and
Non-Premium Finance Loan portfolio of the Division on or before July 1, 2017 in
accordance with this Section 3.2(f) shall constitute a material breach of this
Agreement.

 

3.3          Portfolio Size and Loan Sales. (a) Portfolio Size and Portfolio
Size Floor. This Agreement shall commence with Ameris funding an initial
Portfolio Size of at least four hundred sixty million dollars ($460,000,000) in
accounts receivable. The Portfolio Size willing to be funded by Ameris (as the
same may be increased or decreased from time to time in accordance with this
Agreement, the “Portfolio Size Floor”) shall increase to $750,000,000 in
accounts receivable effective January 3, 2017, and shall increase again to
$1,000,000,000 in accounts receivable effective January 1, 2018. Ameris and the
Manager may increase or decrease the Portfolio Size that Ameris will fund (and
the Portfolio Size Floor automatically shall increase or decrease in the same
amount of such increase or decrease) from time to time by mutual agreement,
subject, in the case of an increase, to Bank Board approval. Other than by
mutual agreement, Ameris may reduce the then-current Portfolio Size it will fund
(and the Portfolio Size Floor automatically shall reduce in the amount of such
reduction) upon one hundred and eighty (180) days’ prior written notice to
Manager if (i) loan losses for the Division substantially exceed the average
historical loan losses experienced in the industry or (ii) a material portion of
the Premium Finance Loan and Non-Premium Finance Loan portfolio of the Division
becomes classified as Sub-Standard.

 

7 

 

 

(b)          Loan Sales. The Premium Finance Loans and the Non-Premium Finance
Loans shall remain on the balance sheet of Ameris except as otherwise provided
in this Agreement. If at any time during the Term, Ameris shall be unable to
fund to the Portfolio Size Floor as described in Section 3.3(a) due to
regulatory related requirements, then, as necessary to prevent any disruption of
the funding of loans, Ameris and the Manager will work together in good faith to
sell Premium Finance Loans (“Loan Sales”) to one or more third parties approved
by Ameris and the Manager. In addition, notwithstanding anything in this
Agreement to the contrary, (A) Ameris may from time to time communicate with
third parties regarding one or more such parties’ interest in purchasing Closed
Loans as part of the general capital allocation planning of Ameris so long as
(1) Ameris consults with the Manager in advance of any such communications to
ensure that (i) no such sales are made to competitors of the Division without
the Manager’s prior written consent, and, (ii) any and all premium finance
marketplace business concerns are discussed that could negatively impact the
Division, (2) Ameris advises such third parties that any such sale is subject to
the Manager’s prior written consent, and (3) such third parties are subject to
confidentiality obligations with respect to such discussions that are at least
as restrictive as those contained in this Agreement, and (B) Ameris may not
enter into any transaction with any such third parties concerning the sale of
Closed Loans without the prior written consent of the Manager, which consent
shall not be unreasonably withheld. In the event that the proceeds to be
received by the Manager related to such sale of Closed Loans do not equal the
present value (indexed off of the then Wall Street Journal Prime Rate) of the
amount of the monthly License Fees that would have been received by the Manager
had such Closed Loans remained on the balance sheet of Ameris and held through
their maturity, then it will be deemed reasonable for the Manager to withhold
his consent to such sale of Closed Loans. In the event the Manager consents to
any such sale of Closed Loans to a third party, the Manager shall cooperate in
good faith to effect such sale of Closed Loans.

 

3.4          Non-Compete. During the Term, Ameris shall not directly or
indirectly market, engage in, own, manage, operate, control, or participate in
the ownership management, operation, conduct or control of a business, line of
business, division or enterprise (other than the Division) of the type and
character engaged in and competitive with the Division. If Ameris acquires
another Person with an existing business that is competitive with the Division,
without the primary purpose of such transaction being the acquisition of such
competitive business, Ameris shall not be in breach of this Section 3.4;
provided, however, that Ameris shall as promptly as practicable integrate such
competitive business into the Division under the leadership of the Manager and
the financial results of such business shall be included in the financial
results of the Division.

 

4.          Prior Loans. Ameris agrees that the Division shall service the Prior
Loans on behalf of the Prior Bank in accordance with the terms and conditions of
the Loan Sale Agreement.

 

8 

 

 

5.           License.

 

5.1          License. Subject to the terms of this Agreement, each of the
Manager and HoldCo hereby grants Ameris a limited, exclusive, non-transferable,
without any right of sublicense, license during the Term to use all Marks,
Confidential Information and Trade Secrets (subject to the confidentiality
obligations set forth in Section 7) owned or held by the Manager or HoldCo, as
the case may be, in connection with the Division within the United States of
America (and Canada, if the Division makes loans to Canadian obligors or
acquires loans made to Canadian obligors during the Term), including all of its
states and territories. Any and all goodwill attaching to or arising out of any
use of the Marks shall inure to the benefit of HoldCo. Ameris agrees that the
Division shall only be operated under the name “US Premium Finance” and not by
any other name unless otherwise consented to in writing by the Manager. The
Marks and such Confidential Information and Trade Secrets shall be the sole and
exclusive property of the Manager or HoldCo, as the case may be.

 

5.2          Preservation of Marks. HoldCo shall, at its sole expense, maintain
all registrations of the Marks, including all domain name registrations, in full
force and effect during the Term, and shall take all necessary steps to enforce
its rights in the Marks against any actual or potential infringement,
counterfeiting, or other unauthorized use of the Marks by any other Person of
which HoldCo or Ameris becomes aware.

 

5.3          Representations and Warranties of HoldCo. HoldCo represents and
warrants to Ameris that:

 

(a)          HoldCo is the sole and exclusive legal and beneficial owner of the
entire right, title, and interest in and to the Marks;

 

(b)          there is not in effect, and during the Term HoldCo will not grant,
any licenses, liens, security interests, or other encumbrances in, to or under
the Marks;

 

(c)          the exercise by Ameris of the rights and license granted under this
Agreement in the Marks will not infringe or otherwise conflict with the rights
of any other Person in the Marks;

 

(d)          there is no settled, pending, or, to HoldCo’s knowledge, threatened
litigation, opposition, or other claim or proceeding challenging the validity,
enforceability, ownership, registration, or use of any Mark; and

 

(e)          HoldCo has not brought or threatened any claim against any third
party alleging infringement of any Mark, nor, to its knowledge, is any third
party infringing or threatening to infringe any Mark.

 

5.4           License Fee. On the tenth Business Day of each month, Ameris shall
pay to the Manager or his designee a license fee based on the activities of the
Division for the prior month (the “License Fee”), calculated in accordance with
Exhibit A attached hereto and incorporated by this reference. Any unresolved
dispute in the calculation of the License Fee for a given month shall be
resolved by an independent accounting firm to be mutually agreed to by the
Manager and Ameris (the “Independent Accounting Firm”), in accordance with the
procedures set forth on Exhibit B attached hereto and incorporated by this
reference. The amount of the License Fee not in good faith dispute between the
parties will be paid timely. The cost of the Independent Accounting Firm shall
be shared equally by the Manager and Ameris.

 

9 

 

 

5.5          Right to Withhold. If the Manager materially violates any written
policy of Ameris provided to the Manager, and the Manager continues to violate
such written policy for a period of thirty (30) days after receiving written
notice of such violation from Ameris, then Ameris shall be permitted to withhold
payment of any License Fee earned or accrued by the Manager under this Agreement
from and after the date that the Manager received such notice until such
violation has been cured. For purposes of clarity, when any such violation has
been cured, Ameris shall immediately release to Manager any payment(s) then
earned or accrued.

 

6.           Salary and Benefits.

 

6.1          Salary. Ameris shall pay the Manager a salary of two hundred
thousand dollars ($200,000) annually in accordance with its normal payroll
practices.

 

6.2          Automobile. Ameris shall pay a one thousand dollar ($1,000) per
month automobile allowance to the Manager in accordance with its normal payroll
practices. The Manager shall be responsible for all expenses and upkeep of any
automobile procured with such allowance, and for apportioning the time allocated
for personal use to ensure compliance with the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).

 

6.3          Benefits. Ameris shall take all necessary steps to enroll and cover
the Manager, including any dependents as designated by the Manager, under its
group health insurance and other benefits plans provided or offered to its
officers. The Manager will accrue vacation days in accordance with the normal
policies of Ameris as in effect from time to time.

 

6.4          Expenses. In accordance with its established policies, Ameris shall
reimburse the Manager for expenses incurred by the Manager in the performance of
his obligations under this Agreement. The Manager shall account to Ameris for
these expenses in detail sufficient to enable Ameris to properly document and
deduct such expenses in compliance with the Code.

 

7.           Non-Disclosure.

 

7.1          Confidential Information. During the Term and for a period of three
(3) years thereafter:

 

(a)          the Receiving Party shall receive all Confidential Information in
strict confidence and shall take all necessary steps to maintain the
confidentiality and secrecy of Confidential Information;

 

(b)          the Receiving Party may use Confidential Information only in the
course of performing its obligations under this Agreement and may not use
Confidential Information for any other reason without the express written
consent of the Disclosing Party; and

 

(c)          the Receiving Party shall not disclose or provide Confidential
Information to any other Person, and may only disclose Confidential Information
to those employees and agents of the Receiving Party who (i) have a “need to
know” such Confidential Information to enable them to perform their
responsibilities relating to this Agreement and (ii) are subject to legally
binding confidentiality obligations relating to the use and disclosure of such
Confidential Information that are at least as restrictive as those contained in
this Agreement.

 

10 

 

 

7.2          Trade Secrets. The terms of Section 7.1, which apply to
Confidential Information, shall also apply to Trade Secrets for as long as they
remain within the definition of Trade Secrets as set forth in this Agreement.

 

7.3          Exceptions. The obligations of this Section 7 shall not apply to
any Confidential Information or Trade Secrets:

 

(a)          that, at the time of disclosure, are publicly available and
publicly known other than as a result of the fault or breach of the Receiving
Party;

 

(b)          that were rightfully in the possession of the Receiving Party prior
to the Receiving Party’s receipt of such Confidential Information or Trade
Secrets, directly or indirectly, from the Disclosing Party;

 

(c)          that are acquired by the Receiving Party from another Person who
does not thereby breach an obligation of confidence to the Disclosing Party and
who discloses such Confidential Information or Trade Secrets to the Receiving
Party in good faith; or

 

(d)          regarding or relevant to the Division that are disclosed to a
prospective transferee in connection with an Asset Transfer (as such term is
defined in the Shareholders Agreement).

 

7.4          Legally Required Disclosure. Notwithstanding the foregoing, the
Receiving Party may disclose Confidential Information and Trade Secrets if and
to the extent legally required by a final order of any court or administrative
agency having competent jurisdiction; provided, however, that the Receiving
Party first notifies the Disclosing Party and cooperates to protect the
confidentiality thereof by all means reasonably available.

 

7.5          Remedies. The Receiving Party acknowledges that its violation of
the provisions of this Section 7 shall cause the Disclosing Party irreparable
harm, and that monetary damages would be an inadequate remedy for such harm. The
Receiving Party agrees that the Disclosing Party shall be entitled to seek
equitable relief (without the necessity of showing any actual damage or posting
a bond or furnishing other security) for any violation of the provisions of this
Section 7, in addition to any other remedies available to it at law or in
equity.

 

8.           Limitation of Damages. EXCEPT FOR BREACHES OF SECTION 7, NO PARTY
HEREUNDER SHALL BE LIABLE TO ANOTHER FOR ANY INDIRECT DAMAGES, INCLUDING
SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH
OF CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, AND WHETHER OR NOT A
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

11 

 

 

9.           Term and Termination.

 

9.1          Term and Termination for Convenience and Regulatory Purposes.

 

(a)          The initial term of this Agreement shall be for a period of five
(5) years beginning on the Commencement Date (the “Initial Term”). This
Agreement shall automatically renew for additional terms of three (3) years each
(each a “Renewal Term”), unless either Ameris or the Manager provides the other
with written notice at least one hundred eighty (180) days prior to the end of
the then-current Term, in which case this Agreement shall terminate at the end
of the then-current Term. The Initial Term, together with any Renewal Term(s),
is referred to as the “Term”.

 

(b)          The Manager may terminate this Agreement for convenience:
(i) effective as of or after December 31, 2017, by providing at least thirty
(30) days’ prior written notice to Ameris (which notice may be provided before
December 31, 2017 or provided on or after December 31, 2017), as long as Ameris
(or any other wholly-owned subsidiary of Ameris Bancorp) does not own at least
thirty percent (30%) of the issued and outstanding shares of the common stock of
HoldCo as of the effective date of such termination; (ii) effective as of or
after June 30, 2018, by providing at least thirty (30) days’ prior written
notice to Ameris (which notice may be provided before June 30, 2018 or provided
on or after June 30, 2018), as long as Ameris (or any other wholly-owned
subsidiary of Ameris Bancorp) has not purchased all of the issued and
outstanding shares of common stock of HoldCo as of the effective date of such
termination; provided, however, that the Manager may, at the Manager’s
discretion, begin a sale process on or any time after January 15, 2018 in
connection with an Asset Transfer (as defined in the Shareholders Agreement); or
(iii) at any time during the Term with written notice to Ameris if either
(A) Ameris reduces the then-current Portfolio Size; or (B) the Manager becomes
aware that Ameris is not willing to fund to at least the then-current Portfolio
Size Floor and Ameris has not confirmed in writing that it is willing to fund to
at least the then-current Portfolio Size Floor within fifteen (15) days after
request from the Manager; provided, however, that such cure period in clause (B)
shall not apply if the Portfolio Size Ameris is willing to fund falls below the
Portfolio Size Floor twice in any six-month period.

 

(c)          Upon any termination of this Agreement in accordance with
Section 9.1(a) or Section 9.1(b), the obligations of each party under this
Agreement shall immediately cease and:

 

(i)          the license granted to Ameris to the License Property shall
immediately cease;

 

(ii)         the Manager shall agree to assume the obligations of Ameris under
the real property lease for the Division’s primary office, unless the lessor of
such lease is a Person that is an Affiliate of or related to Ameris, in which
case the Manager and such lessor may agree to the Manager’s assumption of the
obligations of Ameris under such lease on mutually acceptable terms;

 

12 

 

 

(iii)        the Manager shall use reasonable efforts to manage and supervise
the servicing of any Closed Loans closed prior to such termination and, if
applicable, Purchased Loans unless and until such loans have been purchased by
another Person and, if the Manager is unwilling to do so, the Manager and HoldCo
shall agree to provide Ameris a limited, non-exclusive, royalty-free,
non-transferable, without any right of sublicense, license to the License
Property and any customer and other data used in the Division solely for the
purpose of the servicing by Ameris of any Closed Loans closed prior to such
termination and, if applicable, Purchased Loans, and for no other purpose (e.g.,
soliciting or originating any new Premium Finance Loans or Non-Premium Finance
Loans), for a duration not to exceed one year from the date of such termination;
any goodwill accrued from such use shall inure to the benefit of the Manager or
HoldCo, as the case may be;

 

(iv)        upon request by Ameris, the Manager shall use reasonable efforts to
find a purchaser for any Closed Loans closed prior to such termination and, if
applicable, Purchased Loans;

 

(v)         Ameris shall continue to pay the Manager the License Fee with
respect to any Closed Loans closed prior to such termination and Purchased
Loans, if applicable, unless and until such loans have been purchased by another
Person;

 

(vi)        the Manager shall keep all copies of the software used by the
Division (i.e., “Finance Pro”), and Ameris shall assign the same to the Manager,
to the extent necessary or requested by the Manager;

 

(vii)       (A) for a period of one hundred eighty (180) days from such
termination, Ameris shall permit the Manager to hire, and solicit for hire, the
employees of the Division, and Ameris shall not in any way interfere with such
process or induce any such employee not to seek or enter into employment with
the Manager or a designee of the Manager, including by making any counteroffers
to such employees; and (B) for a period of two (2) years from such termination,
Ameris shall not hire, or solicit for hire, any person who was an employee of
the Division for the prior six months leading up to the termination (clauses (A)
and (B) may be referred to as the “Non-interference Covenant”);

 

(viii)      for a period of two (2) years from such termination, Ameris and its
Affiliates shall not, without the prior written consent of the Manager, directly
or indirectly market, engage in, own, manage, operate, control, or participate
in the ownership, management, operation, or control of a business of the type
and character engaged in and competitive with the Division (the “Non-Compete
Covenant”); and

 

(ix)         for a period of two (2) years from such termination, Ameris and its
Affiliates shall not, without the prior written consent of the Manager, directly
or indirectly solicit for itself, themselves or any other Person, the business
of the type and character engaged in by the Division from any Person, that is or
was a customer or Potential Customer of the Division within the two (2) years
prior to such termination (the “Non-Solicitation Covenant”).

 

13 

 

 

9.2          Termination by Ameris for Breach.

 

(a)          Notwithstanding anything in this Agreement to the contrary, if the
Manager or HoldCo materially breaches this Agreement, Ameris may terminate this
Agreement for breach with written notice to the Manager or HoldCo, as the case
may be, at any time after providing the Manager or HoldCo, as the case may be,
with written notice of, and sixty (60) days to cure, such breach.

 

(b)          Upon any termination of this Agreement in accordance with
Section 9.2(a), the obligations of Ameris under this Agreement shall immediately
cease and:

 

(i)          the license granted to Ameris to the License Property shall
immediately cease;

 

(ii)         the Manager shall agree to assume the obligations of Ameris under
the real property lease for the Division’s primary office, unless the lessor of
such lease is a Person that is an Affiliate of or related to Ameris, in which
case the Manager and such lessor shall have the right (but not the obligation)
to agree to the Manager’s assumption of the obligations of Ameris under such
lease on mutually acceptable terms;

 

(iii)        the Manager shall use reasonable efforts to manage and supervise
the servicing of any Closed Loans closed prior to such termination and, if
applicable, Purchased Loans unless and until such loans have been purchased by
another Person and, if the Manager is unwilling to do so, the Manager and HoldCo
shall agree to provide Ameris a limited, non-exclusive, royalty-free,
non-transferable, without any right of sublicense, license to the License
Property and any customer and other data used in the Division solely for the
purpose of the servicing by Ameris of any Closed Loans closed prior to such
termination and, if applicable, Purchased Loans, and for no other purpose (e.g.,
soliciting or originating any new Premium Finance Loans or Non-Premium Finance
Loans), for a duration not to exceed one year from the date of such termination;
any goodwill accrued from such use shall inure to the benefit of the Manager or
HoldCo, as the case may be;

 

(iv)        upon request by Ameris, the Manager shall use reasonable efforts to
find a purchaser for any Closed Loans closed prior to such termination and, if
applicable, Purchased Loans;

 

(v)         Ameris shall continue to pay the Manager the License Fee with
respect to any Closed Loans closed prior to such termination and, if applicable,
Purchased Loans unless and until such loans have been purchased by another
Person;

 

14 

 

 

(vi)        the Manager shall keep all copies of the software used by the
Division (i.e., “Finance Pro”), and Ameris shall assign the same to the Manager,
to the extent necessary or requested by the Manager;

 

(vii)       Ameris shall be bound by the Non-Interference Covenant for a period
of one year from such termination if, during such one-year period, the Manager
uses reasonable efforts to manage and supervise the servicing of all Closed
Loans closed prior to such termination;

 

(viii)      Ameris shall be bound by the Non-Compete Covenant for a period of
one year from such termination; and

 

(ix)         Ameris shall be bound by the Non-Solicitation Covenant for a period
of one year from such termination.

 

(c)          Ameris may also terminate this Agreement for breach at any time
with written notice if the Manager commits any of the following acts or the
following events occur, and, if capable of being cured, they are not cured
within thirty (30) days:

 

(i)          the Manager is convicted of or has entered a plea of guilty or nolo
contendere to a felony; or

 

(ii)         the Manager commits any material act of dishonesty, fraud,
embezzlement, misappropriation, or deceit in connection with the Manager’s
responsibilities under this Agreement.

 

(d)           Upon any termination of this Agreement in accordance with
Section 9.2(c), the obligations of Ameris under this Agreement shall immediately
cease and:

 

(i)          the license granted to Ameris to the License Property shall
immediately cease;

 

(ii)         the Manager shall agree to assume the obligations of Ameris under
the real property lease for the Division’s primary office, unless the lessor of
such lease is a Person that is an Affiliate of or related to Ameris, in which
case the Manager and such lessor may agree to the Manager’s assumption of the
obligations of Ameris under such lease on mutually acceptable terms;

 

(iii)        the Manager shall use reasonable efforts to manage and supervise
the servicing of any Closed Loans closed prior to such termination and, if
applicable, Purchased Loans unless and until such loans have been purchased by
another Person and, if the Manager is unwilling to do so, the Manager and HoldCo
shall agree to provide Ameris a limited, non-exclusive, royalty-free,
non-transferable, without any right of sublicense, license to the License
Property and any customer and other data used in the Division solely for the
purpose of the servicing by Ameris of any Closed Loans closed prior to such
termination and, if applicable, Purchased Loans, and for no other purpose (e.g.,
soliciting or originating any new Premium Finance Loans or Non-Premium Finance
Loans), for a duration not to exceed one year from the date of such termination;
any goodwill accrued from such use shall inure to the benefit of the Manager or
HoldCo, as the case may be;

 

15 

 

 

(iv)        upon request by Ameris, the Manager shall use reasonable efforts to
find a purchaser for any Closed Loans closed prior to such termination and, if
applicable, Purchased Loans;

 

(v)         Ameris shall continue to pay the Manager the License Fee with
respect to any Closed Loans closed prior to such termination and, if applicable,
Purchased Loans unless and until such loans have been purchased by another
Person; and

 

(vi)        the Manager shall keep all copies of the software used by the
Division (i.e., “Finance Pro”), and Ameris shall assign the same to the Manager,
to the extent necessary or requested by the Manager.

 

9.3          Termination by the Manager for Breach.

 

(a)          Notwithstanding anything in this Agreement to the contrary, if
Ameris materially breaches this Agreement (for purposes of clarity, material
breach shall include any breach of Section 3.4), the Manager may terminate this
Agreement for breach with written notice to Ameris, at any time after providing
Ameris with written notice of, and sixty (60) days to cure, such breach.

 

(b)          Upon any termination of this Agreement in accordance with
Section 9.3(a), the obligations of the Manager under this Agreement shall
immediately cease and:

 

(i)          the license granted to Ameris to the License Property shall
immediately cease;

 

(ii)         upon request by Ameris, the Manager shall use reasonable efforts to
manage and supervise the servicing of any Closed Loans closed prior to such
termination and, if applicable, Purchased Loans unless and until such loans have
been purchased by another Person;

 

(iii)        upon request by Ameris, the Manager shall use reasonable efforts to
find a purchaser for any Closed Loans closed prior to such termination and, if
applicable, Purchased Loans;

 

(iv)        Ameris shall continue to pay the Manager the License Fee with
respect to any Closed Loans closed prior to such termination and, if applicable,
Purchased Loans unless and until such loans have been purchased by another
Person;

 

16 

 

 

(v)         for a period of six (6) months from such termination, Ameris shall
continue to provide the Manager with medical insurance benefits in accordance
with Section 6.3, or reimburse the Manager for the cost of acquiring
substantially similar medical insurance benefits, limited to the extent that the
Manager obtains any such benefits pursuant to a subsequent employee or
management or similar agreement for his services;

 

(vi)        for a period of six (6) months from such termination, Ameris shall
pay to the Manager the difference between the Cost of Funds and the “cost of
funds” the Manager is able to obtain from alternate funding sources upon
presentment of appropriate documentation, such cost of funds not to exceed the
prime rate as published in the Wall Street Journal plus one percent (1%), for
each loan originated by the Manager and funded and underwritten by such
alternate funding sources;

 

(vii)       the Manager shall keep all copies of the software used by the
Division (i.e., “Finance Pro”), and Ameris shall assign the same to the Manager,
to the extent necessary or requested by the Manager;

 

(viii)      Ameris shall be bound by the Non-Interference Covenant for a period
of two (2) years from such termination if, during such one-year period, the
Manager uses reasonable efforts to manage and supervise the servicing of all
Closed Loans closed prior to such termination;

 

(ix)         Ameris shall be bound by the Non-Compete Covenant for a period of
two (2) years from such termination; and

 

(x)          Ameris shall be bound by the Non-Solicitation Covenant for a period
of two (2) years from such termination.

 

9.4          Survival. Anything in this Agreement to the contrary
notwithstanding, upon any termination of this Agreement, the provisions of
Sections 7, 8, 9.1(c), 9.2(b), 9.2(d), 9.3(b), 9.6, 9.7 and 10 shall survive
such termination. Any obligations of the parties incurred prior to any
termination of this Agreement, including payment obligations, shall survive such
termination.

 

9.5          Severability. It is the desire and intent of the parties that the
provisions of the Non-Interference Covenant (for the applicable duration), the
Non-Compete Covenant (for the applicable duration) and the Non-Solicitation
Covenant (for the applicable duration) shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If any particular provisions or portion of any of
these covenants shall be adjudicated to be invalid or unenforceable, it shall be
deemed amended to delete therefrom such provision or portion adjudicated to be
invalid or unenforceable, such amendment to apply only with respect to the
operation of these covenants in the particular jurisdiction in which such
adjudication is made.

 

17 

 

 

9.6          Remedies. Each party acknowledges that its violation of the
provisions of Sections 9.1(c), 9.2(b), 9.2(d) and 9.3(b) shall cause irreparable
harm to the other, and that monetary damages would be an inadequate remedy for
such harm. Each party agrees that the other shall be entitled to seek equitable
relief (without the necessity of showing any actual damages or posting a bond or
furnishing any other security) for any violation of the provisions of
Sections 9.1(c), 9.2(b), 9.2(d) and 9.3(b), in addition to any other remedies
available to it at law or in equity.

 

9.7          Loan Repurchase. Notwithstanding anything in this Agreement to the
contrary, for a period of ninety (90) days following any termination of this
Agreement, (i) the Manager (or the Manager’s designee) shall have the option to
purchase any of the Closed Loans for a purchase price equal to the outstanding
principal balance due with respect to such Closed Loans and the accrued and
unpaid interest thereon through the date of such purchase, and (ii) the Manager
shall use reasonable efforts to manage and supervise the servicing of any Closed
Loans closed prior to such termination that are not purchased by the Manager or
the Manager’s designee.

 

10.         Miscellaneous.

 

10.1        Payments. TIME IS OF THE ESSENCE WITH RESPECT TO ANY PAYMENTS DUE TO
THE MANAGER UNDER THIS AGREEMENT.

 

10.2        Binding; Assignment. This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective heirs, personal
representatives, successors, and assigns, whether by instrument, operation of
law, or otherwise. Except as expressly set forth in Section 9.7 or in this
Section 10.2, neither Ameris, on the one hand, nor the Manager and HoldCo, on
the other hand, shall assign this Agreement or any part hereof, or any benefit
or interest herein, without the prior written consent of the other. In the event
of the incapacity or death of the Manager, his guardian, executor, or heirs
shall be entitled to any funds otherwise due the Manager under this Agreement.
Any attempted assignment or delegation of any rights, duties, or obligations in
violation of this Section 10.2 will be invalid and without effect. For the
avoidance of doubt, nothing in this Agreement shall prevent or limit the Manager
or HoldCo from exercising rights under the Shareholders Agreement (including the
right of the Manager to institute an Asset Transfer (as such term is defined in
the Shareholders Agreement)).

 

10.3        Governing Law; Venue. This Agreement shall be governed by and
construed under the laws of the State of Georgia without regard to its
principles of conflicts of laws. In any action or arbitration proceeding brought
by any party hereto to enforce the rights and obligations of the parties set
forth in this Agreement, the prevailing party shall be awarded its reasonable
costs in bringing, prosecuting, or defending such action or proceeding
(including reasonable attorneys’ fees) in addition to any award granted by the
court or arbitrator.

 

10.4        Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given: (i) when delivered
personally to the recipient; (ii) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid); (iii) when
sent to the recipient by confirmed facsimile or email transmission; or (iv) five
(5) Business Days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and in each case addressed
to the appropriate address indicated below, or such other address as may be
given in a notice sent by a party to the other party in accordance with this
Section 10.4.

 

18 

 

 

In the case of Ameris:

 

Ameris Bank
1301 Riverplace Boulevard
Suite 2600
Jacksonville, Florida 32207
Attn: Dennis J. Zember Jr.
Facsimile: (229) 890-2235
Email: dennis.zember@amerisbank.com

 

with a copy (which shall not constitute notice to Ameris) to:

 

Rogers & Hardin LLP

2700 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
Attn: Jody L. Spencer
Facsimile: (404) 230-0972
Email: jspencer@rh-law.com

 

In the case of the Manager:

 

Mr.  William J. Villari
2065 East Lake Road
Atlanta, Georgia 30307
Email: wvillari@gmail.com

 

with a copy (which shall not constitute notice to the Manager) to:

 

Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
Attn: Marc L. Klyman, Esq.
Facsimile: (312) 609-5005
Email: mklyman@vedderprice.com

 

In the case of HoldCo:

 

US Premium Finance Holding Company
2065 East Lake Road
Atlanta, Georgia 30307
Attn: President
Email: wvillari@gmail.com

 

19 

 

 

with a copy (which shall not constitute notice to HoldCo) to:

 

Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
Attn: Marc L. Klyman, Esq.
Facsimile: (312) 609-5005
Email: mklyman@vedderprice.com

 

10.5        Further Assurances. Each party agrees to execute and deliver such
other documents and to take such other actions as may reasonably be necessary to
give full effect to the purposes and intent of this Agreement and its terms and
conditions.

 

10.6        Entire Agreement; Severability; Amendment. This Agreement, including
any attachments, schedules, addendums, and exhibits, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
states the entire agreement of the parties with respect to the subject matter
hereof. If any provision of this Agreement is held to be invalid or
unenforceable to any extent, the remainder of this Agreement will continue to
have full force and effect, and such provision will be interpreted or reformed
to the extent reasonably required to render the same provision valid and
enforceable, consistent with the original intent underlying such provision, it
begin understood and agreed that Section 9.5 (rather than this sentence) applies
to the Non-Interference Covenant, the Non-Compete Covenant and the
Non-Solicitation Covenant. This Agreement may only be amended, changed, or
modified in a writing executed by all the parties hereto.

 

10.7        Waivers; Delays or Omissions; Cumulative Remedies. No waiver of any
breach of this Agreement extended by any party shall be construed as a waiver of
any rights or remedies with respect to any subsequent breach. It is agreed that
no delay or omission to exercise any right, power, or remedy accruing to a party
under this Agreement, upon any breach, default, or noncompliance by the other
party, shall impair any such right, power, or remedy, nor shall it be construed
to be a waiver of any such breach, default, or noncompliance, or any
acquiescence therein, or of or in any similar breach, default, or noncompliance
thereafter occurring. It is further agreed that any waiver, permit, consent, or
approval of any kind or character on any party’s part of any breach, default, or
noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of the Agreement must be in a writing executed by the
parties and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.

 

20 

 

 

10.8        Construction. In this Agreement, including any Schedules, and
Exhibits, unless otherwise expressly indicated or required by the context:
(a) the words “including” or “includes” shall be deemed to mean “including
without limitation” and “including but not limited to” (or “includes without
limitation” and “includes but is not limited to”) regardless of whether the
words “without limitation” or “but not limited to” actually follow the term;
(b) the words “herein,” “hereof” and “hereunder” and words of similar import
refer to this Agreement (including the Schedules and Exhibits to this Agreement)
in its entirety and not to any part hereof unless the context shall otherwise
require; (c) no inference in favor of, or against, any party shall be drawn from
the fact that one party has drafted any portion of this Agreement; (d) the rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be applied to the interpretation of any terms and
conditions of this Agreement; (e) the definitions in this Agreement shall apply
equally to both the singular and plural forms of the terms defined; (f) whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms; (g) the word “or” shall not be exclusive; (h) all
references herein to Articles, Sections, Schedules and Exhibits shall be deemed
references to Articles and Sections of, and Schedules and Exhibits to, this
Agreement; (i) unless the context shall otherwise require, any references to any
agreement or other instrument or any law, rule or regulation are to such
agreement, instrument, law, rule or regulation as the same may be amended and
supplemented from time to time (and, in the case of any law, rule or regulation,
to any successor provisions); (j) any reference in this Agreement to a “day” or
a number of “days” without explicit reference to “Business Days” shall be
interpreted as a reference to a calendar day or number of calendar days; and
(k) if any action is to be taken or given on or by a particular calendar day,
and such calendar day is not a Business Day, then such action may be deferred
until the next Business Day.

 

10.9        Counterparts. This Agreement may be executed and delivered
simultaneously in multiple counterparts (including delivery by way of electronic
or facsimile transmission), each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

10.10      Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

10.11      Payments. All payments by Ameris or the Manager to the other party
pursuant to this Agreement (including the Exhibits hereto) shall be made by wire
transfer of immediately available funds in U.S. dollars.

 

10.12      Costs and Expenses. For the avoidance of doubt, and except as
otherwise provided in this Agreement, (a) all costs and expenses related to the
purchase of the Business or related to the Division shall be paid by Ameris; and
(b) the Manager shall not be personally liable for any costs or expenses of the
Business or the Division.

 

10.13      Arbitration. Notwithstanding any reference in this Agreement to an
arbitrator or an arbitration proceeding, no party hereto shall be deemed to have
agreed to enter into or participate or be bound by any arbitration unless such
party separately and specifically so agrees in writing.

 

[The remainder of this page intentionally left blank]

 

21 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above, and each of the undersigned represents and warrants
that he, she, or it has the right to execute this Agreement on behalf of the
indicated party.

 

  “Ameris”       AMERIS BANK, a Georgia state-chartered bank         By:  /s
Dennis J. Zember Jr.   Name: Dennis J. Zember Jr.   Title: EVP, COO and CFO    
  “Manager”       WILLIAM J. VILLARI, an individual resident of the State of
Georgia         Sign: /s/ William J. Villari         “HoldCo”       US PREMIUM
FINANCE HOLDING COMPANY, a Florida corporation         By: /s/ William J.
Villari   Name: William J. Villari   Title: CEO

 

22 

 